Title: To George Washington from Benjamin Neilly, 22 April 1781
From: Neilly, Benjamin
To: Washington, George


                        

                            
                            May it Please Your Excellency
                            Pittsburgh April 22d 1781
                        
                        Reports having long prevaild in this Department that Colonel Brodhead was purchasing Land and appropriating
                            Public Money to purposes for which it was not intended; And that he also had allowed a Girl that he kept to take
                            unbecoming Liberties with some of the Officers, which occasioned the Officers to Assemble to consider of these reports;
                            which being done it appeared to be the general Opinion, that they were not without foundation, and thereupon unanimously
                            agreed (as the enclosed association will shew) not to dine with Colonel Brodhead to which I gave my assent and with many
                            others twice declined accepting of his invitation: However, Major Vernon of the 8th Pennsylvania Regiment thought proper
                            to acquaint Colonel Brodhead with the Reports that prevaild and the reasons that had induced the Officers to refuse his
                            invitations—An Explination ensued, and as Majr Vernon and others seem’d satisfied therewith, and I ever wishing to
                            construe reports against my superiors in the most favourable light, I waited with those Gentlemen on the Colonel as usual.
                        However, it seems this explanation was by no means satisfactory to many of the Officers, who still declined
                            accepting of the invitation from Colonel Brodhead, and one of them has lately exhibited a Written report to him of what
                            passed at said Meeting; and though this Gentleman acknowledges that the reports were general respecting Colonel Brodheads
                            sporting with Public Money, yet he affixed my Name to it, and the person from whom he first heard it. And Colonel
                            Brodhead without either coming to an explanation or affording me an opportunity of exculpating myself, not only treated
                            me with indignity, but with gross and unbecoming Language, and withal charged me with having torn from his Receipt Book a
                            leaf or leaves for the barest and vilest purposes—But may it please Your Excellency, I never was so much the favorite of
                            Colonel Brodhead either to be trusted with his Receipt Book, his Confidence, or his Cash.
                        Thunderstruck with such usage, I retired in confusion, and big with Indignation, and have since applied for a
                            Court of Inquiry, but though I have patiently waited for three Weeks I have not been able to receive the least
                            satisfaction, I therefore find myself under the disagreeable Necessity of applying to your Excellency in support of an
                            Injured and traduced reputation; and while I have the Honor of bearing Arms in defence of my own Rights, and that of my
                            fellow Creatures, I hope I shall not be allowed to remain long under the imputation of Arrogant and wanton Columny—As a
                            Soldier I look up to your Excellency for Redress, as a Gentleman I appeal to your Excellencys feelings: And therefore most
                            ardently request that a Court Martial may be ordered, so that I may have an opportunity of either exculpating myself, or
                            affording Colonel Brodhead the satisfaction, to which in the opinion of a Court Martial he may be Intituled, and for this
                            purpose I have troubled Your Excellency with the annexed Charge. I have the Honor to be with due respect Your Excellency’s
                            most Obedient and most Humble Servant
                        
                            Benjm: NeillyLieutt 8th Penna Regt
                        
                            
                        
                    